AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT
for the

Eastern District of New York

United States of America
Plaintiff
Vv.

__ Aaron Weinreb _
Defendant

Case No. 19-1014M

Se Oe eS aS

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

| am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

Aaron Weinreb

Date: 11/05/2019

   

Country Road, Suite 305
Garden City, New York 11530

 

Address

brian@foleygriffin.com
E-mail address

(516) 741-1110

Telephone number

(816) 741-9171 __

‘ FAX number
